246 S.W.3d 7 (2007)
STATE of Missouri, Respondent,
v.
Ladonna G. DAVIS, Appellant.
No. WD 66964.
Missouri Court of Appeals, Western District.
November 20, 2007.
Motion for Rehearing and/or Transfer Denied January 29, 2008.
Application for Transfer Denied March 18, 2008.
S. Kate Webber, Kansas City, MO, for appellant.
Richard Starnes, Assistant Attorney General, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Presiding Judge, PATRICIA BRECKENRIDGE[1], Judge and JOSEPH M. ELLIS, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 29, 2008.

ORDER
PER CURIAM.
LaDonna Davis appeals from her conviction by jury of one count of involuntary manslaughter in the second degree, § 565.024. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.